Citation Nr: 1511385	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-40 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 11, 2002 to August 9, 2002.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's attempt to reopen a claim of entitlement to service connection for a psychosis.  He perfected a timely appeal to that decision.  

On January 29, 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board believes that this case must be remanded for additional evidentiary development.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2013).  

As noted above, the Veteran seeks to reopen a previously denied claim of entitlement to service connection for a psychotic disorder.  The case was previously denied in November 2005.  At that time, the RO determined that a psychotic disorder neither occurred in nor was caused by service.  It was noted that the Veteran served in the Navy for one month, after which he was discharged because of his mental disorder.  The RO also noted that the Veteran's DD Form 214 indicates that the reason for separation was "Erroneous Entry," which infers that there was evidence of the condition at entry or soon after and that preexistence may be presumed.  The RO further noted that service treatment records were not available to confirm that the mental condition or related sings were not noted at entry.  Therefore, presumption of soundness could not be triggered under those circumstances.  

The above decision was partly based on a memorandum, dated November 3, 2005, which determined that the service records were not available for review.  The RO stated that all efforts to obtain the needed military information had been exhausted, and that further attempts were futile and that based those facts, the records were not available.  It was noted that an initial request for STRs from the Veteran was made in July 2005 and another in September 2005.  In addition, requests were also made to the National Personnel Records Center (NPRC) in July and September 2005, with a response stating that the records were not found.  

The Board notes, however, that the Veteran's claims folders contain service treatment reports dated in July 2002.  An enlistment examination, dated July 3, 2002, was negative for any complaints or findings of a psychiatric disorder; clinical evaluation was normal.  Among the records is a hospital discharge note, dated July 31, 2002, indicating that the Veteran was admitted to a naval hospital on July 24, 2002 for confusion and disorganized behavior.  It was reported that the symptoms resolved quickly on the unit and he displayed no further evidence of a major mood, anxiety or psychotic disorder.  The final diagnosis was brief psychotic disorder, resolved.  A recommendation for administrative separation was made at discharge.  

More recently, in July 2008, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for a psychotic disorder.  It was determined that the evidence of record failed to show that the preexisting psychiatric disorder was worsened or aggravated by military service.  There is no indication that the Veteran's hospital discharge note from July 2002 was considered in reaching that conclusion.  

The Board notes that the above mentioned STRs constitute relevant service department records under 38 C.F.R. § 3.156(c) (1).  While the RO determined that they were unavailable, they were clearly in existence at the time of the adjudication in 2005.  The records provide relevant evidence regarding the Veteran's mental condition during his period of military service in the Navy.  The Veteran has testified that he did not have any mental problems prior to military service and that he began experiencing symptoms during boot camp.  The Veteran also reported that he was subsequently hospitalized for a month for his psychiatric disorder.  

Post service treatment records, including records from the Social Security Administration, dated from June 2002 through May 2004, show that the Veteran has received ongoing clinical evaluation and treatment for a psychiatric disorder, variously diagnosed.  A psychiatric examination, dated in June 2002, reflects a diagnosis of schizophrenia, undifferentiated, continuous, and history of cannabis abuse.  

The provisions of 38 C.F.R. § 3.156(c) dictate that, when relevant official service department records are received after a prior final decision by VA is made, such as the November 2005 decision in this case, VA must reconsider the claim notwithstanding the finality of the prior denial.  This is significant because there is a likelihood that additional relevant service department records can be obtained, especially with regard to the in-service treatment during hospitalizations.  Such records may shed greater light on the question of whether the Veteran clearly had a pre-existing psychiatric disability that was not aggravated during service.  Consequently, the Board will defer consideration of merits of the case until additional evidentiary development is completed.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The agency of original jurisdiction (AOJ) should take appropriate steps to secure all complete service treatment records or alternative records for the Veteran through official channels, including the NPRC or any other appropriate source, as per the procedures set forth in VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29.  Any and all records obtained should be associated with the claims file, specifically including any inpatient hospitalization at Great Lakes Naval Hospital for psychiatric symptoms in August 2002.  

2.  Following completion of the above development, the AOJ should readjudicate the Veteran's application to reopen.  If it is determined that relevant service department records have been received under 38 C.F.R. § 3.156(c), the underlying claim of service connection should be considered on a de novo basis, without regard to the finality of the 2005 denial. Additional evidentiary development as deemed necessary should be undertaken, including obtaining a medical opinion if questions regarding preexistence or aggravation remain unanswered.  Specific consideration should be given to the presumption of sound condition, see 38 U.S.C.A. § 1111, and whether the evidence shows that a psychiatric disability clearly and unmistakably pre-existed military service, and clearly and unmistakably was not aggravated during service.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




